Citation Nr: 0509189	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  96-33 082	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1961 to January 
1966. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied special monthly pension 
based on the need for regular aid and attendance of another 
person.  In May 1998, the Board remanded the veteran's claim 
to the RO for additional development.  The veteran 
subsequently relocated and his claims file was transferred to 
the Atlanta, Georgia, RO.  In December 2000 and September 
2003, the Board again remanded this case.  


FINDINGS OF FACT

1.  In the May 1998 Board decision, December 2000 Board 
decision, January 2003 duty to assist letter, May 2003 
supplemental statement of the case, September 2003 Board 
decision, and July 2003 supplemental statement of the case, 
the veteran was notified of the provisions of 38 C.F.R. § 
3.655 and the consequences for failing to report for VA 
examination.  

2.  In June and July 2004, the veteran was notified of his 
scheduled VA examinations.

3. The veteran failed to report for both of his scheduled VA 
examination in June and July 2004; good cause is not shown.


CONCLUSION OF LAW

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person is denied.  38 
C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the veteran in January 2003 and in 
March 2004.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  The basis for the decision of 
the veteran's claim is that he failed to cooperate with VA 
and report for his scheduled VA examinations.  In both VCAA 
letters, the necessity of a VA examination was discussed.  In 
the January 2003 letter, the veteran was notified of 
38 C.F.R. § 3.655.  Also, in a May 1998 Board decision, 
December 2000 Board decision, May 2003 supplemental statement 
of the case, September 2003 Board decision, and July 2003 
supplemental statement of the case, the veteran was notified 
of the provisions of 38 C.F.R. § 3.655 and the consequences 
for failing to report for VA examination.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  In this case notice 
was provided after the initial adjudication.  However, the 
notice indicated that the appellant had the right to VCAA 
content-complying notice and proper subsequent VA process.  
The supplemental statements of the case constituted 
subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been scheduled for VA 
examinations, but failed to report.  He has chosen not to 
cooperate with VA even though VA has tried to assist him in 
completing his claims.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background and Analysis

In the Board's May 1998 remand, the Board stated that further 
development was necessary prior to adjudication of the 
veteran's claim of entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person.  Thereafter, the veteran was afforded, in pertinent 
part, a VA aid and attendance examination and a VA 
psychiatric examination in February 1999.  The veteran was 
provided 38 C.F.R. § 3.655.  

In a December 2000 remand decision, the Board determined that 
the two examination were in conflict.  As such, the Board 
instructed the agency of original jurisdiction (AOJ) to 
schedule the veteran for a VA psychiatric examination which 
was sufficiently broad enough to accurately determine the 
current severity of his psychiatric and organic brain 
disabilities.  The examiner was requested to express an 
opinion as to whether the veteran's chronic psychiatric and 
organic brain disabilities impaired his ability to perform 
necessary daily personal care activities and otherwise 
rendered him in need of regular aid and attendance of another 
person.  The veteran was provided 38 C.F.R. § 3.655.  

Thereafter, in compliance with the Board's remand 
instructions, the RO determined that the veteran should be 
afforded two separate examinations in order to ascertain his 
level of mental as well as physical impairment.  Thus, he was 
scheduled for two examinations.  The veteran was notified of 
two pending VA examinations in two separate February 2001 
letters.  However, the veteran was told that these 
examinations were scheduled for January 12, 2001 and January 
15, 2001.  Therefore, by the time the veteran was notified of 
the examinations, their scheduled dated has already passed.  

In January 2003, VA provided the veteran 38 C.F.R. § 3.655.  
In May 2003, the veteran was issued a supplemental statement 
of the case which addressed 38 C.F.R. § 3.655.  

In a September 2003 decision, the Board determined that good 
cause has been shown for the veteran's failure to report for 
two January 2001 VA examinations per 38 C.F.R. § 3.655 as the 
veteran was first notified of those examination more than two 
weeks after their respectively scheduled dates.  The Board 
remanded the case again for the veteran to be afforded VA 
examinations.  

In April 2004, the veteran was scheduled for the VA 
examinations and was provided notice of those examinations.  
The veteran failed to report.  The veteran explained that he 
had been receiving VA treatment at that time; thus good cause 
was shown.

Thereafter, the veteran was scheduled for VA examinations in 
June 2004 and in July 2004, respectively.  The veteran was 
provided notice of those examinations.  The veteran failed to 
report.  The veteran did not provide any reason for his 
failure to report.  In October 2004, the veteran's 
representative indicated that the veteran had failed to 
report and that no further correspondence had been received 
from the veteran concerning the missed examinations.  In 
addition, the representative stated that recent evidence 
showed that the veteran did not require daily assistance to 
protect himself or assist in his daily needs.  

According to 38 C.F.R. § 3.655(a), (b), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination; and the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.

In the May 1998 Board decision, December 2000 Board decision, 
January 2003 duty to assist letter, May 2003 supplemental 
statement of the case, September 2003 Board decision, and 
July 2003 supplemental statement of the case, the veteran was 
notified of the provisions of 38 C.F.R. § 3.655 and the 
consequences for failing to report for VA examination.  The 
veteran was advised that failing to report for the 
examination would adversely affect his current claim.  The 
repeated notifications, standing alone, complied with VCAA.  
The veteran was informed that he had to report and that if he 
failed, the claims would be denied.

The veteran failed to report for his scheduled VA 
examinations in June and July 2004.  He has not provided any 
explanation for his failure to report.

Since the veteran's claim for special monthly pension falls 
within the parameter of "a claim for an increase," the claim 
is accordingly denied pursuant to 38 C.F.R. § 3.655(b).  
Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person cannot be 
established without a current VA examination and the veteran 
was aware of this fact.

The veteran has failed to provide any reasons for his failure 
to report for the VA examination.  Under the circumstances, 
his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The Board is aware that the SSOC of July 2004 contains the 
following language.  "Evidence expected from these 
examinations which might have been material to the outcome of 
the appeal could not be considered."  This language, seen in 
many SSOCs, is meaningless.  The regulation is clear.  If an 
examination is needed and there is a failure to report 
without good cause, the claim is denied.  However, since 
other information from VA adequately informed the veteran of 
the consequences of a failure to report, this meaningless 
language is harmless in this case.  The Board also notes that 
the letter informing the veteran of his duty to report 
contained inaccurate information.  However, the information 
provided by VA clearly placed the veteran on correct notice 
of the regulation and this error is also harmless in this 
case.


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


